         Case 2:16-cv-00586-CKD Document 53 Filed 10/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KAYLA FRISELLA, et al.,                               No. 2:16-cv-0586 CKD
12                            Plaintiffs,
13              v.                                         ORDER
14   HARWINDER BISLA, et al.,
15                            Defendants.
16
17              On June 19, 2020, pursuant to this court’s prior order, plaintiff filed a status report in this

18   matter, which indicated that due to defendants’ bankruptcy proceedings “Plaintiffs will be filing a

19   dismissal of the entire action.” (ECF No. 52.) Plaintiffs have not filed anything with this court

20   since that date. Accordingly, it is HEREBY ORDERED that, within 14 days from the date of this

21   order, plaintiffs shall file dismissal documents with the court, or, in the alternative, update the

22   court on the status of this action and why dismissal is no longer being sought.

23              IT IS SO ORDERED.

24   Dated: October 6, 2020
                                                           _____________________________________
25                                                         CAROLYN K. DELANEY
26                                                         UNITED STATES MAGISTRATE JUDGE

27   16.586.frisella status

28
                                                           1
